Citation Nr: 0530854	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  00-16 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran pursuant 
to 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

In January 1999, the RO proposed forfeiture of the veteran's 
VA benefits under 38 U.S.C.A. § 6103(a).  A final 
administrative decision was made by the RO in May 1999 and 
the matter was referred to the Director, VA Compensation and 
Pension Service for consideration of the question of possible 
forfeiture of benefits under the provisions of 38 U.S.C.A. § 
6103(a).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of the August 1999 forfeiture decision of the VA 
Compensation and Pension Service, which determined that the 
veteran had forfeited all rights, claims, and benefits under 
all laws administered by VA (except laws pertaining to 
insurance benefits).

On March 28, 2003, the Board entered a decision which 
determined that forfeiture was properly invoked against the 
veteran under 38 U.S.C.A. § 6103(a).  The veteran thereafter 
appealed the March 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2004, the Secretary of VA, by and through the Office of the 
General Counsel, and the appellant filed a Joint Motion for 
Remand and to Stay Proceedings.  The motion requested that 
the Court vacate the Board's decision of March 2003, and that 
the matter be remanded to the Board for further consideration 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  It was also requested that the Board comment on the 
August 2000 findings of an RO hearing officer.  By an Order 
dated in February 2004, the Court granted the motion, and the 
case was thereafter returned to the Board.  In May 2004, the 
Board remanded this case.  


FINDING OF FACT

The evidence does not not establish beyond a reasonable doubt 
that the veteran knowingly submitted false documentation 
concerning a claim for VA benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the veteran's rights, claims, 
and benefits under the laws administered by VA (except laws 
pertaining to insurance benefits) have not been met.  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. §§ 3.57, 3.901 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In this case, the Board finds that VA has 
done everything reasonably possible to assist the claimant, 
and herein grants the claim.  Appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Whoever knowingly makes or causes to be made or conspires, 
combines, aids or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for VA benefits, shall 
forfeit all rights, claims, and benefits under all laws 
administered by VA (except laws pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a).  

The law provides that the term "child" means an unmarried 
person who is a legitimate child, a child legally adopted 
before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years, or an illegitimate child.  
See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  It is within 
this context that the veteran's claim must be evaluated.

Effective October 1, 1978, The Veterans Disability 
Compensation and Survivors' Benefits Act of 1978 provided 
payment of additional compensation for dependents of veterans 
whose service-connected disabilities were evaluated as 30 
percent or more disabling.  Pub. L. No. 95-479, § 102(b), 92 
Stat. 1560, 1562 (1978) (hereinafter Pub. L. 95-479).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).  The United States Court of 
Appeals for Veterans Claims has held that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, the Court pointed out that the 
"beyond a reasonable doubt" standard is a higher standard 
of proof than the "clear and unmistakable evidence (obvious 
or manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) or the "clear and 
convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) required to show actual employability in reducing a 
rating of 100 percent.

Therefore, the Board must determine whether the evidence 
establishes "beyond a reasonable doubt" that the veteran 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  

The determination of whether the veteran knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The facts in the present case are as follows.  The veteran 
had honorable Naval service from May 1966 to August 1989.  He 
was married to A. E. in February 1966 and again in August 
1968.  

In a June 1996 rating decision, he was granted service 
connection for three disabilities, with a combined evaluation 
of 20 percent.  The veteran was provided a VA Form 21-8764, 
which is entitled "Disability Compensation Award 
Attachment."  In this form is a paragraph entitled 
"Additional Compensation for Dependents."  This paragraph 
explains that veterans having a 30 percent or more service-
connected condition may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect.  

In 1997, the veteran was in pursuit of Chapter 31 benefits.  
He was requested by VA to complete a VA Form 21-686c, 
Declaration of Status of Dependents, for consideration of his 
entitlement to additional benefits for dependents.

In July 1997, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, wherein he listed as 
dependents J. L., born in June 1993, and K. J., born in 
December 1994.  The veteran had previously claimed neither 
child as a dependent.  

In August 1997, the RO notified the veteran that he was not 
entitled to additional compensation for his minor children 
since his disability evaluation was only 20 percent.

In a letter dated in March 1998, the RO requested that the 
veteran provide proofs of births of the children J. L. and K. 
J., for consideration of his entitlement to additional 
benefits under Chapter 31.  The letter to the veteran reads 
in pertinent part:

We are in the process of determining your 
dependency status for Chapter 31 award processing 
purposes.  To help us finalize our action, please 
submit the following:

A copy of the public record of birth of your son, 
[J. L.], bearing the seal and signature of the 
custodian of such records.

A copy of the public record of birth of your 
daughter, [K. J.], bearing the seal and signature 
of the custodian of such records.

Please send this evidence as soon as possible, 
preferably within 60 days.  The faster you send 
us the information we need, the sooner we can 
work on your claim.  We must receive it within 
one year from the date of this letter.  If we do 
not receive it within one year, we will not be 
able to pay any additional benefits for any 
period before the date we receive it. (emphasis 
added).

This letter purported to notify the veteran that the 
documentation he submitted would be used to determine whether 
he was entitled to additional educational benefits.

Enclosed with an April 1998 letter, the veteran submitted a 
birth certificate for J. L. and baptismal certificate for K. 
J.  Both documents listed the veteran and his wife as the 
children's' natural parents.  

In May 1998, the RO requested a field examination to clarify 
the veteran's claim for additional dependents.  Additional 
copies of the aforementioned documents were received in June 
1998.  According to the field examination report, during a VA 
field examination conducted in October 1998, the veteran 
admitted that K. J. was not his biological child.  He 
indicated her natural parents gave her for adoption to him 
and his wife.  Instead of initiating the legal procedure for 
adoption, however, the veteran simulated the birth of the 
child, and had her baptized with him and his wife listed as 
the natural parents.  The veteran provided an affidavit 
executed by the natural parents of the child concerning her 
paternity and relinquishment to the veteran.  The veteran 
also indicated that J. L. is his illegitimate son as the 
result of an extramarital affair with a woman who he refused 
to identify.  He indicated that for him to have custody of 
the child without his wife knowing the child's real 
paternity, he created a scenario that the child had been 
abandoned by his mother, and eventually convinced his wife to 
adopt him.  He then registered the birth of the child with 
him and his wife listed as the natural parents.  The veteran 
refused to elaborate further his relationship with the 
natural mother of J. L.  He also stated that he was no longer 
interested in filing a claim for VA benefits for J. L., 
although he was his natural son, because he was afraid that 
by doing so he would jeopardize his marriage.

Based on the findings obtained from the October 1998 field 
examination and a review of the record, the RO determined 
that there was sufficient evidence to warrant submission of 
the veteran's case for consideration of forfeiture for fraud 
under 38 U.S.C.A. § 6103(a).  The RO found that the veteran 
had presented false and fraudulent evidence in support of his 
claim for additional educational benefits.  The RO also 
concluded that he knew that the documents he furnished were 
false and that he could gain additional VA benefits by 
submitting them.  The matter was forwarded to the 
Compensation and Pension Service and, in August 1999, it was 
determined that the veteran had forfeited all rights, claims, 
and benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).

During a personal hearing in August 2000, the veteran 
testified that he never intended to defraud VA.  He indicated 
that he did not hesitate listing J. L. and K. J. as his 
dependents because they actually live with him and his wife 
and are totally dependent on them for support.  He indicated 
that both children were undergoing formal adoption at that 
time as his dependents.  He stated that he inadvertently 
overlooked the technical definition of the VA regarding 
dependency because he filled out the form as a habit of 
immediate compliance when he was instructed by VA to do so.  
He was aware that he was not entitled to additional benefits 
for said children because his service-connected disabilities 
are rated only as 20 percent disabling.  The veteran stated 
that instead of being told that the children could not 
qualify as his dependents, the documents were used as 
evidence to accuse him of submitting a false and fraudulent 
claim to collect additional benefits.  He believed he should 
not be penalized for an honest mistake, considering that he 
never received any monetary benefit for said children.  He 
indicated that he even gave the VA field examiner a copy of 
the court order regarding the adoption to attest to the 
truthfulness of his statements.  See August 2000 hearing 
transcript.

Thereafter, in an August 2000 determination, the hearing 
officer determined that there was an approximate balance of 
positive and negative evidence regarding the merits of the 
forfeiture decision.  The hearing officer indicated that the 
veteran's declaration on his VA Form 21-526 that the two 
children were his dependent children was not, in and of 
itself, a clear indication of intent to defraud VA.  In 
addition, findings of record only showed that his daughter 
was not his natural child.  The field examiner had accepted 
the veteran's statements at face value, without any tinge of 
fraud.  Thus, the hearing officer concluded that there was no 
reasonable basis to presume that the veteran simulated the 
children's births for the sole purpose and/or intent to 
legalize their status as his dependent adopted children.  It 
was recommended that the forfeiture declared against the 
veteran be removed and his entitlement to VA compensation 
benefits be restored.   

In May 2002, an Administrative Review was undertaken of the 
hearing officer's decision.  It was recommended that the 
hearing officer's determination be reversed.  It was stated 
that the act that initiated the forfeiture proceedings was 
the veteran's submission of a VA Form 21-686c which was 
received in July 1997, with copies of documents showing that 
J. L. and K. J. were the veteran's children.  Additional 
information was sought by the RO in order to determine the 
dependency status of this children for the purpose of 
additional monetary benefits under Chapter 31.  The veteran 
submitted J. L.'s birth certificate listing the veteran and 
his wife as the parents.  Thereafter, a field investigation 
was undertaken.  The Administrative Review cited to the field 
investigation findings.  Thereafter, in February 1999, the 
veteran stated that he had not intended to receive additional 
benefits for the two children.  However, it was indicated 
that this assertion was rebutted by the RO's notification in 
their March 1998 letter that the birth records were requested 
in order to clarify the status of his dependents for the 
purpose of additional benefits for the children under Chapter 
31.  Thus, although the veteran indicated that he was not 
seeking additional benefits, the record showed that he had 
responded to the request for additional information for those 
benefits.  In sum, the Administrative Review stated that the 
veteran submitted the VA Form 21-686c which listed J. L. and 
K. J. as his dependent children.  He signed the form 
certifying that the information was correct.  He later 
indicated that K. J. was not actually his biological child 
and that no adoption had taken place prior to his claim for 
her to be a dependent child.  Although the veteran stated 
that J. L. was his biological child, he had submitted a birth 
certificate which contained false information which the 
veteran has indicated himself was false, since the his wife, 
who was listed as the child's natural mother, was not in fact 
the natural mother.  The Administrative Review determined 
that the veteran submitted false information in an effort to 
obtain additional benefits by VA.  This was his intent.  
Thus, the decision did not concur with the proposal to 
reverse the forfeiture declared against the veteran.  
Thereafter, the RO continued the forfeiture of VA benefits.  

The veteran appealed the determination that his VA benefits 
were forfeited.  

The veteran indicated in correspondence of record that his 
vocational rehabilitation benefits were suspended in December 
1997, so he could not have requested additional benefits for 
dependents thereafter.  In addition, he maintained that he 
did not simulate the birth certificates and that this 
children has been and were currently his dependents.  

In this case, VA sought the dependency information from the 
veteran for the purpose of determining if he should receive 
additional benefits for his dependents.  However, the veteran 
was not entitled to additional benefits.  He was only service 
connected at the 20 percent rate.  There was no legal basis 
under which additional benefits could have been granted for 
his dependents, nevertheless, the information was sought.  
The Board notes that the veteran was asked to give 
information for a benefit that he could not receive at that 
time.  This was improper.  

The Board concurs with the decision of the hearing officer.  
The Board finds that the evidence does not establish beyond a 
reasonable doubt that the veteran knowingly submitted false 
documentation concerning a claim for VA benefits.

The veteran submitted birth and baptismal certificates that 
he knew were false insofar as they listed he and his wife as 
the children's natural parents.  The veteran contends, 
however, that he never intended to seek additional 
educational benefits on behalf of J. L. and K. J., but was 
simply notifying VA that the children were his dependents.  
The veteran has also stated that he knew that he was not 
entitled to additional benefits because he was receiving a 20 
percent rating, only.  Therefore, he was not submitting the 
information for benefits purposes with regard to a claim.  
The Board finds that there is evidence supporting the 
veteran's contentions.  

The veteran did not on his own seek additional benefits for 
these children.  He responded to VA's request.  He listed 
them as dependents as they were living in his home and being 
held out to the public as his children.  There is no dispute 
of this in the record.  The record also shows that he was 
attempting to adopt them.  The record also shows that J. L.'s 
natural parents had turned the child over to the veteran and 
his wife to raise her.  The record shows that the veteran is 
the natural father of J. L.  There is no evidence which 
contradicts that fact.  

The evidence establishes that the veteran was raising these 
two children in his household.  There is no question that the 
veteran was supporting these children as dependents; the 
record does not show otherwise.  

The Board notes that the VA Form 21-686c asks who has custody 
of each child, not who is the natural parent of each child.  
The form does not include a definition of "child" of the 
veteran.  The veteran, therefore, had no reason to believe 
that these children, being raised in his household as his 
children and dependents, were not in fact his dependents in 
the eyes of VA.  This supports a finding that the veteran was 
not intentionally trying to mislead VA with false 
information.  

Rather, the Board finds the veteran credible that he was 
providing information to VA of the two children he had in his 
custody and was raising.  The veteran thereafter was 
requested to submit further dependency information.  However, 
the Board does not believe that the veteran simulated the 
children's births for the sole purpose and/or intent to 
legalize their status as his dependent adopted children.  The 
Board is cognizant that J. L.'s birth certificate erroneously 
listed the veteran's wife as his mother.  The Board is also 
aware that the baptismal certificate listed the veteran and 
his wife as the parents of K. J.  However, the Board finds 
that there is reasonable doubt that the veteran was knowingly 
submitting false information to obtain additional VA 
benefits.  The veteran has stated that he knew that he was 
not entitled to additional benefits.  As previously noted, 
the veteran was provided a VA Form 21-8764 in 1996, well 
before he was ever  requested to submit dependency 
information.  He was specifically told that he needed at 
least a 30 percent rating for additional benefits for 
dependents.  This was reiterated to him in 1997.  Thus, there 
is a basis for the veteran's statements that he knew that he 
was not entitled to additional benefits and was only 
providing the information because VA requested it and the 
information was only provided to show that these children 
were living in his household.  

First of all, as noted, the veteran was only service 
connected at 20 percent.  He was asked for information for 
benefits which he could not possibly receive.  The Board 
believes that the veteran's intent was to show that these 
children were living in his home as his children, not that 
they were specifically his natural children.  The Board notes 
that there is evidence which supports the veteran's 
statements that he was not in fact seeking additional 
benefits when he provided this information.  There is 
contradictory evidence showing that he was seeking additional 
benefits.  The Board is affording the veteran the benefit of 
the doubt as there is information supporting his assertion, 
as noted, and VA is required to afford him the benefit of the 
doubt.  As this supporting evidence exists, there is 
reasonable doubt in this case.  Even if the veteran knowingly 
submitted false documentation to VA, there is reasonable 
doubt that it was submitted with intent to obtain VA 
benefits, concerning a claim for VA benefits.  


ORDER

The statutory criteria for forfeiture of the appellant's 
rights, claims, and benefits under the laws administered by 
VA have not been met beyond a reasonable doubt; accordingly, 
the appeal is granted.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


